53 F.3d 328NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Luther C. BRAXTON, Plaintiff-Appellant,v.Jack GOLD, Dr., individually and in his official capacity asSuperintendent of Buckingham County, Virginia, PublicSchools;  Patricia T. Torrence, individually and in herofficial capacity as Principal of Dillwyn Elementary School;Faye Davis, individually and in her official capacity as amember of the Buckingham County, Virginia, School Board;Shelton Foster, individually and in his official capacity asa member of the Buckingham County, Virginia, School Board;Allen C. Gooden, Jr., individually and in his officialcapacity as a member of the Buckingham County, Virginia,School Board;  Earl E. Lee, individually and in his officialcapacity as a member of the Buckingham County, Virginia,School Board;  Claude A. Morris, individually and in hisofficial capacity as a member of the Buckingham County,Virginia School Board;  Elizabeth Samuels, individually andin her official capacity as a member of the BuckinghamCounty, Virginia, School Board;  James R. Shumaker,individually and in his official capacity as a member of theBuckingham County, Virginia, School Board;  BuckinghamCounty, Virginia, School Board, Defendants--Appellees.
No. 94-2578.
United States Court of Appeals, Fourth Circuit.
Decided May 10, 1995.Submitted April 20, 1995.

Before WIDENER, WILKINSON, and WILKINS, Circuit Judges.
Luther C. Braxton, Appellant Pro Se.  Samuel James Thompson, Jr., Joy Lee Price, Caskie & Frost, Lynchburg, VA, for Appellees.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint and dismissing the pendant state law claims.  We have reviewed the record and the district court's opinion, and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Braxton v. Gold, No. CA-93-41 (W.D.Va. Nov. 4, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED